Citation Nr: 1119498	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to February 1946 and from October 1951 to October 1953.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied entitlement to a TDIU.  

In January 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran asserts that he is unemployable due to his service-connected bilateral leg phlebitis.  In his September 2006 TDIU application, he reported that he last worked full-time in December 1996 in sales at a manufacturing company.  In his May 2009 substantive appeal, the Veteran explained that his service-connected bilateral leg phlebitis causes problems walking, along with dizziness, sweating, and shortness of breath.  He further added that because of his service-connected disabilities, he has been unable to accept any employment opportunities or take vacations that require physical activity.  

The Veteran is service-connected for the following disabilities: phlebitis of the right leg, evaluated as 40 percent disabling and phlebitis of the left leg, evaluated as 40 percent disabling.  His current combined evaluation is 70 percent disabling.  See 38 C.F.R. §§ 4.25, 4.26 (2010).  

When this matter was before the Board in January 2010, a remand was ordered.  Specifically, the AMC was instructed to afford the Veteran a VA examination to determine whether the Veteran's service-connected disabilities, alone render him unable to engage in substantially gainful employment.  

As such, in June 2010, the Veteran underwent a VA general medical examination.  It was noted that the Veteran's past medical history includes peripheral vascular disease, hyperlipidemia, hypertension, and coronary artery disease.  Six stents were placed in his heart in 1995, double bypass surgery was performed in 1996, a pacemaker was placed in 1997 with a replacement in 2003, and in August 2009, the Veteran underwent aortoiliac endovascular aneurysm repair with femoral to femoral bypass.  The examiner noted that symptoms from coronary artery disease included generalized weakness and dyspnea.  A diagnosis of peripheral vascular disease was also noted.  It was also reported that the Veteran has been diagnosed with chronic venous insufficiency.  The VA examiner stated that the chronic venous insufficiency was due to the Veteran's many years of military service and has worsened over the years.  She further stated that due to his chronic venous stasis disease, he has had significant limitation in his ambulation as walking has become considerably difficult.  The VA examiner added that "it is clear that he has a mostly sedentary life due to his worsening problem."  With regard to the Veteran's service-connected bilateral leg phlebitis, it was reported that it prevents him doing a lot of walking.  After a physical examination of the Veteran, the VA examiner concluded that his service-connected disability of bilateral post phlebitic syndrome alone "renders him unable to secure or follow a substantially gainful occupation."  She explained that the Veteran is unable to ambulate and is essentially sedentary.  

In an August 2010 Deferred Rating decision, the RO requested that the file be returned to the June 2010 VA examiner for clarification of her opinion.  It was noted that while the Veteran has multiple medical disorders of the legs, he is only service-connected for two, namely phlebitis of the left leg and phlebitis of the right leg.  The RO determined that the June 2010 VA examiner took into consideration the Veteran's other nonservice-connected leg disorders in reaching her opinion, rather than considering only the two service-connected disabilities.  As such, the claims file was noted to have been sent back to the June 2010 VA examiner for an addendum opinion.  See the August 2010 Deferred Rating Decision.  

In an October 2010 VA addendum opinion, a different VA examiner reviewed the Veteran's claims file, including his medical records, and similar to the June 2010 VA examiner, reported a diagnosis of chronic venous insufficiency and venous stasis.  She opined that his service-connected disability of phlebitis "does not alone render him unable to engage in substantially gainful employment."  She explained that the Veteran has multiple medical comorbidities, and his peripheral arterial disease and claudication are not related to or aggravated by his service-connected phlebitis.  She further added that his limitations on ambulation secondary to the chronic venous insufficiency pain have not been established as the sole cause for burden of disease.  

The Board acknowledges the June 2010 and October 2010 VA examiners' opinions, but finds the opinions to be inadequate.  Although it appears that the June 2010 VA examiner's is favorable for the Veteran, since she concluded that his service-connected bilateral post phlebitis syndrome alone renders him unemployable, her rationale thereafter and discussion in the examination report fail to support such conclusion.  As previously mentioned, she indicated that her rationale for the opinion is that he is "pretty much unable to ambulate and is essentially sedentary."  However, in her discussion, she acknowledges that he has other nonservice-connected conditions including peripheral vascular and coronary artery disease which cause symptoms including weakness and dyspnea.  The VA examiner further added that the chronic venous insufficiency is separate from arterial disease and should be considered in its own entity.  As for the Veteran's service-connected bilateral phlebitis, the VA examiner only noted that the Veteran's assertion of his service-connected disabilities prevents him from doing a lot of walking, although he tries at times.  While the record shows that Veteran has both the service-connected phlebitis and nonservice-connected atherosclerotic arterial disease, the opinion does not adequately differentiate the symptoms attributable to each or fully explain the conclusion that the service-connected condition alone renders the Veteran unemployable.  
  
On the other hand, the October 2010 VA examiner concluded that the Veteran's service-connected bilateral leg phlebitis does not alone render him unable to engage in substantially gainful employment, but like the June 2010 VA opinion, does not have supportive rationale.  The VA examiner noted that the Veteran has multiple medical comorbidities and referred to his chronic venous insufficiency, peripheral arterial disease, and claudication.  She opined that his chronic venous insufficiency is not the sole cause for burden of disease or limitations on ambulation, but did not elaborate on what disease are the other causes for his limitation on ambulation, nor did she discuss the Veteran's service-connected bilateral leg phlebitis.  

The Board finds an additional opinion is warranted to determine whether the Veteran's service-connected disabilities, alone, render him unable to engage in substantially gainful employment.  Thus, the Board finds that the AMC did not fully comply with the Board's instructions in the January 2010 remand, thereby constituting a violation of Stegall v. West, 11 Vet. App. 268 (1998).  

To ensure that VA has met its duty to assist the Veteran in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, the case is again REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrange for an appropriate VA physician to review the Veteran's claims file and render an opinion as to whether, it is at least as likely as not that the Veteran's service-connected phlebitis of the right and left legs alone render him unable to secure or follow a substantially gainful occupation.  In rendering the opinion, the examiner should identify the current diagnosis(es) related to the service-connected bilateral phlebitis and, to the extent possible, differentiate those symptoms for any symptoms related to any nonservice-connected condition, including atherosclerotic arterial disease.  The physician should adequately summarize the relevant medical history and clinical findings, and provide a complete rationale for any opinion rendered.  The VA physician is also requested to comment on the June 2010 VA examiner's opinion well as the October 2010 VA addendum opinion.  The examiner may determine if a new examination is necessary to provide an opinion.  If the physician is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he or she must discuss why an opinion is not possible.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



